Title: From James Madison to James Madison, Sr., [1–15 June] 1776
From: Madison, James
To: Madison, James, Sr.



[1–15 June 1776]

would be adviseable to make the best terms you can with him. I intend to apply myself to him on my return home. I have not had an opportunity since I red. your last of taking the opinion of Col Pendleton on Ignatius’s Queries, but I shall speak to him on the subject as soon as I can find him at leasure, which his close engagement in business occasions to be not very often the case. Col. Henry says that half blood entitles to personal Estates and that the money arising from the Sale of the Land must be considered as Chattels if the person who sold it was duly authorised by the Intestate. that is, if the bargain was so made as to bind the Intestate of
will of course bind the Heirs. so do not [forget?][he?] also said that [Ne?]gros was to be considered as Chattels, as the Intestate died with. I suppose the Law is plain enough in that instance. [Nothing rem]arkable has happened at Quin’s Island since the Enemy took [it. The]y are very active in fortifying it and those who are acquainted [with] the place are of opinion it will be impossible to dislodge them. Our [arm]y in field amount to abt. 500 Regulars I believe and are very [short of?] conveniences. Mr. Crig went from this place yesterday with a [pack]et[?] homewards, and will give you a more particular acct. [Many] of the Maryland Convention betray a disposition exceed[ingly?]
[adverse to?] the American Cause. Independ[ent] of the Recommendation [to detain the?] person and papers of Govr. Eden and to form a New Gove[rn]mt. [representative?] of the people, they have resolved that their present Governt. [is exerc?]ised under the Authority of the Crown and they confess the obliga[tion of its? rep]resentative[s] to obey the Mandates of the Ministry,  & they have not only given Eden permission to leave the Colony  [b]ut have insulted this Colony with a request that our Cruisars [should? fore]bear molesting him as he passes our Coasts. and have sent [us their?] proceedings respecting him among which is an address containing
[de?]clared it during the
apply
that the Persons who take them should be sworn. I expect it will avail noth[ing] and that the whole work will be to do over again. It is uncertain when the Convention will rise. Most of the members seem determind to go home to their Har[vests] and I expect the House will adjourn at that season though it is obvious th[e] Business will be by no means finished by that time. We shall expect the [Horses?] down about the 20th. of the Month if you do not hear from me again. Major Moore is well as usual. He grunts as much and eats as hearty a[s] an[y] man in Williamsburg.
I am Dr Sir your affectionate son
Js Madison junr
